Title: From James Madison to Thomas Jefferson, 19 August 1787
From: Madison, James
To: Jefferson, Thomas


19 August 1787. Introduces Tench Coxe as requested in Coxe’s letter to JM of 18 Aug. Recorded in list of letters from “J. M. to Ths. Jefferson” (DLC: Rives Collection, Madison Papers). Noted in Jefferson’s “Summary Journal of Letters” as received 13 Dec. 1787 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950——)., XII, 47).
